Title: To Benjamin Franklin from Ezra Stiles, 23 October 1765
From: Stiles, Ezra
To: Franklin, Benjamin


During 1764 Ezra Stiles had taken a firm public stand against the efforts of some Rhode Islanders to bring about a revocation of the colony’s charter and the establishment of royal government. When news of the passage of the Stamp Act arrived in Newport in April 1765 he was equally firm in his objections to the measure as a matter of political principle, but he clearly urged submission and an appeal to reason in Great Britain rather than the use of force and violence in America. Nearly all the advocates of a change to royal government in Rhode Island upheld the right of Parliament to levy the tax, and one of the group, Martin Howard, Jr., had asked Franklin to get him appointed stamp distributor. The office had gone instead to Augustus Johnston, a friend though perhaps not a member of Howard’s group.
On August 28 effigies of Johnston, Howard, and Thomas Moffatt were hanged and burned in Newport. The next day a mob destroyed the houses of Howard and Moffatt and pillaged that of Johnston, then on the 29th forced him to submit an equivocal resignation of his new office. The rumor quickly spread among the victims’ sympathizers that Stiles had promoted these acts of violence. He apparently talked the matter over with Johnston and the Anglican rector, James Honeyman, and both denied any belief in his complicity.
Later Stiles heard that Johnston had written to England putting the blame on him. This report disturbed him greatly, and to put the record straight he drafted a long letter to Franklin on October 23, while on a visit to New Haven. This draft, which breaks off without a conclusion, is printed below as Number I. After his return to Newport he wrote three other much shorter drafts; these are printed below as Numbers II, III, and IV. All three are dated November 6 and there is no external evidence of the sequence in which he wrote them. They are placed in the order that phraseology and textual emendations suggest as most probable. On November 30 he wrote a note to Franklin on another matter, with which he enclosed a copy of a letter he had delivered on the 16th to a vessel bound for Falmouth. That letter may have represented one of the drafts printed here, but it is impossible to be sure because neither the original nor the copy can now be found. In view of this situation all four drafts are printed here. Taken together, they make fully evident the anxiety Stiles felt about the reports that he had instigated the Stamp Act disturbances in Newport.
 
I
Dear sir
New Haven 23 Octr. 1765
Instead of the Braunian Experiment or any other philosophical Disquisitions which used to be the subject of the Correspondence with which you have honored me, this Letter must contain an Address to you humbly to request your kind Assistance in the Exculpation of my Reputation from an Aspersion unjustly cast upon it. I am now on a Journey and visit to my friends in Connecticut. In Narrag[ansett] I was informed by a Friend and a Gentleman of Verity that Mr. Johnston, the Stamp Distributor for Rh[ode] Is[land] in the Letter he had written to the Lords of the Treasury, had mentioned my Name and represented me as one concerned in the Mob and Violences which deforced his Resignation. Upon which I thot necessary [to] exhibit the following Detail, and to request your kind Improvement of it in my favour if you should judge it necessary.
I have from first to last been steadily against all Violences, in opposing the Stamp Act, and had often so fully expressed myself to this Effect that I little thot to have been accused in this Manner. For several years there has been Talk of the Revocation of the Charters—and tho’ I have often expressed a high sense of the Value of Charter Liberty &c yet I often said years ago if the King and parl[iament] should dissolve them I would be still a loyal subject and submit to a Change of Gov[ernmen]t. Before the Stamp Act past, and when we first received the Resolves of the parl[iamen]t tho’ it appeared to me a heavy Grievance as it did to all America and to the London Merchants, yet in Conversation I always declared freely that if it past I would submit. After it was past, I frequently talkt against the Folly of Resistance by force and said that however others conducted, I would continue loyal and submit. These were my sentiments and purposes from the beginning. The Week before the Mob at Newport, being invited to dine with a Number of Gent[lemen] the Stamp Act being the univ[ersal] subject of Conversation, I declared my Sentiments as above, alledging these three Reasons amongst others. 1. The Impossib[ilit]y of american Resistance. 2. That however severe the present Measures, yet in Time the Parliament might become more friendly disposed. And. 3. We could not expect a more deplorable situation than Judea which in the Time of Christ was a Province under a heavy Tribute to the Roman Senate; and that as a Christian I thot it our duty to observe the Spirit of the precept of our Savior Render unto Caesar &c. All this preceded the violences and Mob in Newport of the 29th of August last, of which I had not the least Apprehension or Expectation. It is to be considered that for several years the Episcopalians in Rh[ode] Is[land] have conceived a Disgust against me on account of Ecclesiastical Matters, and have often vilified my Character. Before the Effigies were burnt at Newport, the last Effort to prevent it was [to] render it popularly obnoxious by casting it On the Presbyterians, and on that Occasion my Name was brot in. I immediately disclaimed having any Concern in that Affair. However the Episco[palians] and none else continued and propagated the popular Aspersion, especially after the Violences of the Mob, which they, but no one else in Town affected to charge to my Account. For some Days I regarded it as a Malicious Rumor that would pass off. At length however I determined to exculpate myself by waiting on the heads of the Ch[urc]h expostulating with them and declaring that their suspicions were groundless, and also to publ[ish] a Vind[icatio]n in the pub[lic] prints. I accord[ingl]y among others waited on Mr. Johnston and Mr. Honyman—after conversing with Mr. Johnston and declaring on my honor that I had no hand in either the Mob or Effigies he frankly told me that he never thot I had, nay that he knew I had not, and that he well knew who had. I then told him explicitly that I detested all Mobs, and judged all Violences in resisting the Stamp Act unlawful. The same Declara[tion] I made to Mr. Honyman, who said he did not doubt the Report would subside and die away, and advised me not to write or publish any Thing about it in the prints. I had however drawn up a Declaration to the follow[in]g Purport.


  Newport Sep. 7. 1765
  To the public
  Whereas &c——

This I shewed to sundry persons—and the Rumor subsided. Till this I had considered myself only as a private person; but when some affected to conceive that my opinion was of Some Weight, I hesitated not to declare my Sentiments freely against all Coercion of the Stamp Officers, against a proposed Burning the Stamppapers, and against all Violence in resisting the Stamp Act whether in the Colony of Rh[ode] Is[land] or the other Colonies: I had particularly in July or at least before the Mob at Boston, endeavored to dissuade a Connecticut Man then at my house against certain forceable Measures which he told me were meditated there. And during all the Month of Sept. I constantly among my People manifested my Disapprobation of the tumultuous practices all over the Continent particularly in the Concern for Mr. Ingersol. All this I had done of sober Judgment formed before the Stamp Act past, and little thought that any Complaint was formed ag[ains]t me: The first Informa[tion] of which was on the 7th. Inst. at Narrag[ansett] after I had set out on my Journey: I am the more surprized at it as Mr. Johnston told me he well knew I had no hand in those affairs unless in mental Reserva[tion] he meant I had no hand in the Effigies. But in Truth I am perfectly free of all. In my Journey of 120 Miles, I find a popular Fervor inconceivably vigorous, against which I speak freely—I have freely said that all violences and particularly the Forcing Mr. Ingersol are indefensible and unlawful and this even when I have given great Offence: as also I spake so freely at Newport long before the Mobs ag[ains]t opposing the Act as gave Offence! In short in my little sphere I have uniformly persisted from the begin[nin]g to this Time in declaring for myself my own Resolutions of not opposing this or any other Act of Par[liamen]t however grievous—and finally gave my Opinion that in Case of real and unquestionable Injuries, Resistance was unlawful till every other Method had been tried, and not even then till the Evil of the Oppression exceeded the Evil of Civil Wars. I have labored to convince my friends by a variety of arg[umen]ts that it was best not to oppose by any Violence, tho’ I deplore the fate of America. [Illegible] on our pub[lic] Thanksgiv[ing.]

 
II
Dear Sir
Newport Nov. 6 1765
As I understand Mr. Johnston has intimated to the Lords of the Treasury that I was so far concerned in the Mob of the 28th Augt. last as to occasion a second Demand upon him: I beg Leave to assure you and to declare that I was not either directly or indirectly any wise concerned with the Mob, but utterly detested and disapproved of the same. Before and during all the late Tumults here I have constantly given my opinion against all Mobs and Violences, all forceable Resistance of the stamp Act, all Coercion of the Crown Officers, and all attempts on the stamp papers. This I constantly did in my little sphere before I had the least notice: that Mr. Johnston had accused me; the first notice or apprehension of which I received in a late Journey into Connecticut from which I returned the 3d Inst. An unhappy Disgust conceived by the Chh. of Eng. against me as a Cong[regational] Minister is the true Reason of this malicious Aspersion on my Character. I take the Liberty to ask of you, Sir to make use of this Declaration to remove any ill Impressions which such malicious suggestions may Occasion in the Minds of their Lordships against me. I am Sir your &c.
E. S
I could easily lay open the Motives of this Artifice to vilify my Character which are all resolvable into a Disgust conceived by the Chh. of Eng. against me as a Congreg[ational] Minister; but I content myself with my own Innocence.
Dr. Franklin
[At the bottom margin of the sheet:] Or either of them

  
III
Sir,
Newport, Novr 6 1765
On the 7th. of Octr. I set out on a Journey into Connecticut from whence I returned 3d Inst. Novr. While on my Journey I received the first Intimation that Mr. Johnston Distributor of stamps for the Colony of Rh[ode] Isl[an]d had in a Letter to the Lords of the Treasury suggested his Suspicions that I was concerned in the Violences which deforced his Resignation. On which I beg Leave to say that before and during the present Tumults in America I have constantly and freely given my Opinion against all Force and Violence in resisting the Operation of the Stamp Act—and I do declare upon my honor that I never advised, promoted or approved or had any hand directly or indirectly in the Mob in Newport of the 28th of Augt. last, but utterly disapproved of the same —nor had any Concern or hand in the Effigies, exhibited the Day before. I have in my little sphere constantly discountenanced all Mobs and Violences, all Coercion of the Crown Officers, and the Destruction of the Stamp papers. This has been my Conduct during the whole scene of Tumults, amidst all which, tho I have deplored the Fate of my Country, I have invariably adhered to a Resolution I early formed on the first News of the stamp Act of neither exciting or being any way concerned in any forceable Oppositions, which I ever disapproved. An unhappy Disgust conceived by the Episcopal Gentlemen of this Town, against me as a Cong[regational] Minister is the true Reason of this Attack on my Reputation. I take the Liberty, to ask of you, Sir, that you would make use of this Declaration to remove any ill Apprehensions which Mr. Johnstons Suggestions may occasion in the Minds of their Lordships against Dear Sir Your obedient Servant
Ezra Stiles
Dr Franklin

 
IV
Dear Sir
Newport 6 Nov. 1765
On a late Journey into Connecticutt, from which after a Months Absence I returned the 2d Instant, I received the first Intimation, that Mr. Johnston Stamp Officer for the Colony of Rhode Island, in a Letter to the Lords of the Treasury, had represented that I was concerned in the Violences here which deforced his Resignation. Upon which I beg Leave to declare, that I was not concerned directly or indirectly in any of those Violences: nor was I advisory or assisting in the Effigies exhibited here; neither have I been concerned in any of the inflamatory Pieces in the public Prints: but on the contrary have ever discountenanced all Force and Violence towards the Stamp Officers and Papers—and in all my Conduct have endeavoured to demean myself in Character as a Minister of Christ, and as an obedient and loyal Subject. I could easily lay open the Motives of this Artifice to vilify my Reputation, but content myself with my own Innocence. I am sensible my Declaration is no proof: however I take the Liberty to ask the Favor of you, Sir, to make use of it, if you should judge it expedient, towards removing any ill Impressions that may be made in the Minds of their Lordships by such unjust and ungenerous Insinuations. I am, Dear Sir, with very great Respect Your most obedient and very humble servant
Ezra Stiles
Dr. Franklin

